Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Election/Restriction
  Applicant's election without traverse of Group I, claims 1-9,15, and 17 in the replyfiled on February 3, 2021 is acknowledged. 
Status of Claims
	Claims 1-19 are pending in the application. Claims 10-14,16,18 and 19 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-9,15, and 17 have been  examined to the extent they read on the elected subject matter of record.




Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 03/25/2020 is a national stage entry of PCT/US2018/053010 with an international filing date of 09/27/2018.   PCT/US2018/053010 claims priority from US Provisional Application 62565552, filed September 29, 2017.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-9, 15 and 17 are rejected under 35 USC 103 as being obvious over Messersmith et al. (US PG Publication 2012/0237605 A1) in view of Sarkar et al. (US PG Publication 2014/0099007 A1) and Barras et al. (Langmuir 2011, 27, 12451-12457, cited by Applicant in the IDS filed 3/25/20).


Applicant’s Invention

Applicant claims a polydopamine-coated nanodiamond comprising a nanodiamond core; and a polydopamine coating disposed at least partially on the nanodiamond core.   Applicant also claims a method of preparing a polydopamine-coated nanodiamond, the method comprising contacting a nanodiamond with dopamine in an alkaline aqueous solution under conditions effective to form a polydopamine-coated nanodiamond.  


Determination of the scope and the content of the prior art
(MPEP 2141.01)

Messersmith et al. teach a nanoparticle comprising: (a) a metallic core having a length along each axis of from 1 to 100 nanometers; and (b) a coating disposed on at least part of the surface of the metallic core, wherein the coating comprises polydopamine (claim 1 of Messersmith et al.).  Messersmith et al. also teach a method of making the nanoparticle of claim 1, comprising contacting a metallic core having a length along each axis of from 1 to 100 nanometers with an alkaline solution comprising dopamine, whereby a polydopamine coating is formed on the surface of the metallic core(claim 11 of Mesersmith et al.).  Specifically, a conformal `primer` layer of polydopamine was first deposited onto surface plasmon resonant gold nanorods to form a versatile interface for biofunctionalization.  In certain embodiments, polyethylene glycol (PEG) polymers were covalently reacted to the biomimetic polydopamine layer to passivate the surface ([0057]). Mesersmith et al. specifically teach the addition of PEGs containing amines, thiols, catechols, and histidines (with imidazole functional group) to functionalize the polydopamine surface and enhance colloidal stability ([0104], limitation of instant claims 7 and 8).    Messersmith et al. teach  the polydopamine polymerization onto gold nanorods (NR) wherein 1 mL of gold NR suspension was centrifuged and resuspended in 1.7 mL of 10 mM TRIS or bicine buffer (pH 8.5, limitation of instant claim 4).  The NRs were then reacted in 258 µM-10.2 mM dopamine under sonication for 30 minutes-18 hours ([0075], limitation of instant claim 3).



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Messersmith et al. is that Messersmith et al. do not expressly teach the use of a nanodiamond, specifically a fluorescent nanodiamond (limitation of instant claims 6 and 17).  However, Sarkar et al. the use of fluorescent nanodiamonds to obtain background-free imaging ([0054]).
    A second difference between the invention of the instant application and that of Messersmith et al. is that Messersmith et al. do not expressly teach the claimed method wherein the contacting temperature is 10-80 degrees Celsius (limitation of instant claim 2) and purifying the polydopamine-coated nanodiamond (limitation of instant claim 9).  However Barras et al. teach the surface functionalization of nanodiamond particles with dopamine derivatives using the following steps: A dopamine 


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


     The teachings of Messersmith et al. and Sarkar et al are directed to the use of nanoparticles in therapeutic and/or diagnostic imaging.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Messersmith et al. and Sharma to arrive at fluorescent nanodiamonds at the time the instant invention was filed, with a reasonable expectation of success.  Sarkar et al teach that the nitrogen vacancy centers in nanodiamonds are unique fluorescent sources that do not photo bleach or blink.  Remarkably, the fluorescence intensity of these fluorescent nanodiamonds can be modulated by a magnetic field of moderate strength (.about.0.01 T).  Furthermore Sarkar et al teach that 
properties of nanodiamonds can be used to achieve background-free imaging in tissue samples and in vivo, where conventional imaging is difficult due to background fluorescence ([0054-0055]).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a method to obtain background-free imaging in a variety of imaging modalities, i.e., fluorescence 
microscopy, confocal fluorescence microscopy, and wide-field fluorescence 
animal imaging ([0055] of Sarkar et al.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a polydopamine-coated nanodiamond.
.
    	     The teachings of Messersmith et al. and Barras et al are directed to the use of poly-dopamine coated.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Messersmith et al. and Barras et al. to arrive at the claimed method wherein the contacting temperature is 10-80 degrees Celsius and purifying the polydopamine-coated nanodiamond at the time the instant invention was filed, with a reasonable expectation of success.  Because of its simple, gentle nature and versatility, Barras et al. teach that the chemistry that they have developed can be used as an avenue for the preparation of functional nanodiamond particle for various applications (abstract).  . One would have been motivated to make this combination in order to receive the expected 
With regards to the limitation of instant claim 5 wherein Applicant claims a weight ratio of nanodiamond to dopamine being 1:1 to 1:20, neither Messersmith et al. or Barras et al.  teach the recited nanodiamond to dopamine ratio range. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create a mixture having the instantly recited 1:1 ratio. When faced with constituting a mixture, one of ordinary skill in the art would have been motivated to start at a 1:1 ratio, a ratio which falls within the presently claimed range of ratios, with a reasonable expectation of success and as a starting point for performing routine optimization procedure. “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).












Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600




/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617